Citation Nr: 9901202	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-47 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2. Entitlement to service connection for anemia.

3. Entitlement to service connection for paresis due to 
cerebrovascular accident (CVA).


WITNESSES AT HEARING ON APPEAL

The veteran and his grandson


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1944 to 
September 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an August 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for PTB, anemia, and paresis due to CVA.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffered from PTB and anemia 
during service and continues to suffer from these conditions.  
He further contends that he suffers from paresis due to CVA.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for PTB, anemia, and 
paresis due to CVA are well grounded.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from any current disability.  


CONCLUSION OF LAW

The claims of entitlement to service connection for PTB, 
anemia and paresis due to CVA are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In an affidavit for Philippine Army Personnel, dated in June 
1947, the veteran reported that he incurred no wounds or 
illnesses while in service.  A separation medical 
examination, also in June 1947, showed normal lungs, and no 
abnormalities of the cardiovascular or neurological systems 
were noted.  The veteran reported no present wound, injury or 
disease that was disabling at that time.  

The veteran filed an initial claim for VA benefits for 
service connection for malignant malaria and tuberculosis in 
January 1955.  The veteran indicated treatment for these 
conditions by Dr. L.C. 

The veteran filed a second claim for VA benefits for service 
connection for PTB, anemia, and paresis due to CVA in April 
1996.  The veteran identified treatment from 1947 to the 
present by Dr. V. Sta. Maria and treatment by Dr. L.C. from 
1949 to 1970.  

In a letter dated in April 1996, Dr. V. Sta. Maria stated 
that he treated the veteran from 1946 to 1983 off and on for 
PTB and anemia.  Dr. Sta. Maria indicated that the veteran 
would come to his clinic every time his symptoms would occur 
until 1983, shortly before Dr. Sta. Marias clinic was 
savage[d] by fire.

The record contains a memorandum for file from the RO 
indicating that Dr. Sta. Maria was a regular contributor of 
medical statements in support of VA claimants.  The statement 
usually identified medical conditions and showed the period 
that treatment was rendered, oftentimes 40 to 50 years prior.  
The RO made numerous requests for clinical and/or treatment 
records from Dr. Sta. Maria.  However, the RO was informed 
that all such records were destroyed by fire in 1983.  The RO 
concluded that the statements of Dr. Sta. Maria describing 
medical histories prior to 1983 were based solely upon memory 
and are unsubstantiated by supportive medical documentation.  

In February 1997, the veteran submitted a medical certificate 
by Dr. L.S.A., dated in January 1984, stating that the 
veteran was treated at the Army General Hospital at Fort 
Bonifacio in January 1984 for minimal PTB.  The physician 
noted a recommendation for disability compensation.  The 
veteran also submitted a medical certificate from Captain 
Higgings, American Doctor, M.D., dated in March 1947, 
which indicated that the veteran was hospitalized for nine 
days at the United States Army 10th General Hospital at Fort 
William McKinley for minimal PTB in March 1947.  

The RO requested treatment and hospitalization records from 
the Army General Hospital at Fort Bonifacio from January 1984 
and was informed, by letter received in September 1997, that 
the veteran was not confined to that facility, but was 
treated on unspecified dates for unspecified complaints.  
Treatment records were unavailable.

The record contains an April 1998 memorandum for file with 
regards to Captain Higgings and Dr. L.S.A.  The RO noted that 
it had received many documents signed by Captain Higgings for 
treatment at the United States Army 10th General Hospital.  
The RO noted that it was incongruous that treatment occurred 
at a United States Army Hospital after discharge for the 
exact illnesses for which service connection was claimed.  
During an investigation of these documents, the RO verified 
through the VA Office of the Inspector General (OIG) that, in 
every case, the original documents provided by the claimants 
were fraudulent.  The main point made by OIG was that the 
ball point pen used to affix the signature of Captain 
Higgings was not commercially available when the document was 
purported to have been prepared.  Further investigation with 
the Office of the Adjutant General, Armed Forces of the 
Philippines found no corroborating evidence to support the 
documents signed by Captain Higgings.  In addition, each of 
the documents had purportedly been authenticated by the 
Office of the Judge Advocate General (JAGO) of the Armed 
Forces of the Philippines.  The RO confirmed with JAGO that 
they had no basis upon which to authenticate such a document.  
JAGO also confirmed that records from the Army General 
Hospital at Fort Bonifacio (reports of which accompanied the 
medical certificates of Captain Higgings and were signed by 
Dr. L.S.A.) are generally disposed of after five years and 
JAGO would have no basis upon which to authenticate medical 
certificates based on these records.  The RO then conducted 
interviews with claimants who provided varied responses, 
including swearing that they were treated by Captain 
Higgings, avowing that the documents were secured by persons 
assisting them with their claims, and acknowledging that the 
documents were fictitious and that they had not been seen or 
treated by Dr. Higgings.  The RO concluded that any evidence 
containing Captain Higgings signature was not credible and 
provided several examples of cases involving such documents.  
The Board notes that one of the examples cited is the instant 
case.  

At a July 1998 hearing before the undersigned, the veteran 
testified (through an interpreter) that he was assigned to 
intelligence and had to sleep on wet ground and often went 
without food for two-to-three days.  Transcript, p. 2.  He 
stated that he could not obtain treatment records from Dr. 
L.C. as the doctor was deceased.  Transcript, p. 3.  The 
veteran testified that he was not assigned to Fort William 
McKinley, but was referred there because he had contracted 
PTB and was treated by Captain Higgings.  He indicated that 
he was confined to the hospital for ten days and was then 
discharged with medication.  Transcript, pp. 4-5.  

At the July 1998 hearing, the veteran submitted the 
original documents from Dr. L.S.A. and Captain Higgings, 
including a clinical record from Captain Higgings dated 
in March 1947.  The clinical record provided no description 
of treatment or diagnosis and was signed by Capt. Higgings 
American Doctors (sic), M.D.  The veteran waived RO review 
of these documents at the hearing.  Transcript, p. 4.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
anemia, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Where 
tuberculosis is manifested to a compensable degree within 
three years of service, service connection may be granted on 
a presumptive basis.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§ 3.307(a)(3).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, there is no competent medical evidence 
that the veteran suffers from any current disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Dr. Sta. Maria indicated that his treatment of the 
veteran for PTB and anemia ceased in 1983, more than fifteen 
years ago.  The Board notes that Dr. Sta. Marias opinion and 
dates of treatment are based solely upon his memory of 
alleged treatment, which began 50 years prior to the letter 
submitted by the veteran.  Captain Higgings indicated 
treatment for PTB in March 1947, more than fifty years ago.  
Dr. L.S.A. indicated treatment for PTB in January 1984, 
almost fifteen years ago.  Based on the memorandum for file 
provided by the RO and inconsistencies in the veterans 
statements, the Board finds the certificates of Captain 
Higgings and Dr. L.S.A. unreliable.  The veterans separation 
medical examination, conducted three months following the 
alleged treatment by Captain Higgings makes no findings of 
PTB and the veteran provided a history of no current 
diseases.  The veterans initial claim in January 1955 makes 
no mention of this treatment.  The veterans second claim in 
April 1996 again makes no mention of this treatment.  
However, at the hearing, the veteran purported to have a 
clear recollection of treatment by Captain Higgings at Fort 
William McKinley.  

The veteran has provided no medical evidence of current 
treatment, opinion or diagnosis for any disability, including 
PTB and anemia.  In addition, the Board notes that there is 
no competent medical evidence that the veteran suffers from 
paresis or suffered a CVA at any time.  The Board recognizes 
that findings on the probative value of the evidence 
submitted is unnecessary in this case as no proof of present 
disability has been presented, but has undertaken the above 
review because the medical evidence submitted by the veteran 
comes from sources found incredible by the RO.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for PTB is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for paresis due to CVA is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
